Citation Nr: 0417899	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-16 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for gout of the feet 
and knees, currently assigned a 20 percent disability 
evaluation.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.  The veteran, who had active service from August 1967 
to August 1988, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's gout is productive of incapacitating 
exacerbations occurring three or more times a year.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for an evaluation of 40 percent for gout of the feet 
and knees have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5002, 5017 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the June 
2002 rating decision as well as the April 2003 Statement of 
the Case issued in connection with this claim have notified 
the veteran of the evidence considered, the pertinent laws 
and regulations, including the schedular criteria, and the 
reasons his claim was denied.  In addition, the RO sent a 
letter to the veteran in April 2002 that specifically 
informed him of the substance of the VCAA, including the 
division of responsibilities between the VA and the veteran 
in obtaining the evidence.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to
substantiate a claim.  In this regard, the veteran's service 
medical records have been obtained and associated with the 
claims file, as were his VA outpatient records.  He was also 
afforded a VA examination in May 2002 in connection with his 
claim.  The veteran and his representative have not made the 
Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of this portion of the 
veteran's appeal has been obtained.  Simply put, the Board 
finds that disposition of the appellant's claims is 
appropriate.
  

Background and Evidence

A July 1997 rating decision granted service connection for 
gouty arthritis of the feet and knees and assigned a 20 
percent disability evaluation effective from January 28, 
1997.  That determination was based on a review of the 
veteran's service medical records as well as on the findings 
of a March 1997 VA examination.  The March 2002 rating 
decision now on appeal continued that disability evaluation.  
During the pendency of this appeal, that evaluation has 
remained in effect until the present time.

VA outpatient records dated from March 1998 to November 2001 
document the veteran's treatment for various disorders, 
including gout.  In March 1999, the veteran presented for a 
prescription refill, and his treating physician noted that he 
had four episodes of  "gout attacks" during the previous 
year and one during the year of his visit.  He did not voice 
any specific complaints.  In November 2001, the veteran 
complained of pain in his left hand, which he believed may 
have been gout.

VA outpatient records dated from April 1998 to November 2003 
document the veteran's treatment for various disorders, 
including gout.  In November 2001, the veteran complained of 
pain and swelling in the proximal interphalangeal joint of 
his left ring finger.  His finger was tender and had slight 
limitation of range of motion. In April 2002, he again 
complained of his gout, which was causing constant pain in 
his right great toe and right ankle.  He rated his pain as a 
five on a scale of one to ten stating that he was 
uncomfortable and could not ignore it for more than 30 
minutes.  His treating physician prescribed medication, 
plenty of fluids, and two days off from work.  He returned to 
the office in July 2002 for a refill of his gout medication 
to prevent a future flare up, and he denied any acute 
problems at that time.  In November 2002, the veteran 
complained of right foot pain, which he believed was caused 
by his gout.  He rated the pain as a seven and indicated that 
it hurt a lot and interfered with his sleep.  The pain was 
constant and had a duration of four days.  In February 2003, 
the veteran experienced pain his right great toe, foot, and 
ankle, which radiated up his leg.  Over a week later, he 
continued to have redness, swelling, and pain in his right 
first distal interphalangeal joint as well as in his foot and 
ankle with heat and pain with movement.  In March 2003, the 
veteran was reported to have increasing gouty flares, which 
had worsened over the previous few months.   The veteran told 
the treating physician that his gout had worsened every year.  
His medication was adjusted to a stronger dose, and a pulse 
of prednisone was to given if the symptoms continued.  His 
prescription for Allopurinol was increased, which he was to 
begin once his acute attack had resolved.  In September 2003 
the veteran did not report any flare-ups since his last 
visit.  He was being treated with Allopurinol to prevent 
gout, which was noted to precipitate a flare-up each time he 
had started the medication.  He had four flare-ups since the 
last visit due to this medication, and therefore, the 
medication was discontinued.  He had also been taking 
Colchicine and Indocin for acute flares.  

The veteran was afforded a VA examination in May 2002 for the 
purpose of determining the severity and manifestations of his 
gout.  The examiner noted that the veteran took Colchicine 
and Indomethacin for the disorder.  The veteran told the 
examiner that he had approximately four attacks per six 
months and that he also had multiple, small sprains of the 
knees in service, particularly in his left knee and his ring 
finger, which were the main places he had attacks of gout.  
He related that he occasionally had such attacks in his great 
toe and ankles as well.  

A physical examination revealed his right knee to have a 
range of motion of 0 to 130 degrees as well as mild medial 
joint tenderness and mild to moderate patellar femoral 
crepitus.  There was no ligamentous instability noted, and 
there was a mild positive McMurray sign on the right.  His 
left knee had a range of motion from 0 to 130 degrees without 
ligamentous instability.  He had a large positive medial 
joint line tenderness and positive McMurray's maneuver.  His 
right foot had a normal arch in the longitudinal and 
transverse planes with mild enlargement of the first 
metatarsal phalangeal joint with range of motion from 20 of 
plantar flexion and 30 degrees of dorsiflexion.  His right 
ankle had a range of motion of 20 degrees dorsiflexion, 35 
degrees of plantar flexion, inversion to 40 degrees, and 
eversion to 15 degrees.  There was no swelling about the 
ankle.  His left foot had a normal arch and architecture of 
the foot. There was mild bony swelling of the first 
metatarsophalangeal joint.  Active range of motion was 15 
degrees of plantar flexion and 25 degrees of dorsiflexion.  
There was mild tenderness to palpation that was symmetric to 
the other side with deep squeeze.  The ankle had a range of 
motion of 15 degrees of dorsiflexion, 30 degrees of plantar 
flexion, eversion of 15 degrees, and inversion of 35 degrees.  
His right elbow had no crepitation on range of motion, which 
was actively 0 to 130 degrees.  Examination of the left hand 
revealed enlargement of the proximal interphalangeal joint of 
the ring finger.  The range of motion was tip to palm in 
flexion and extension was full.  There was no angular 
deformity noted.  The distal interphalangeal joint involved 
the lesser fingers on the left hand that showed periarticular 
bony change.  The examiner diagnosed the veteran with mild 
medial joint arthrosis of bilateral knees with minimal loss 
of motion consistent with either small injuries or gouty 
arthritis.  The assessment of the remaining joints revealed 
no objective findings, but the subjective findings were 
consistent with multi-gouty flares of these joints.

The veteran's time and attendance leave requests from January 
2000 to February 2003 show that he missed over 80 hours of 
work during that time period due to his gout.

In his May 2003 VA Form 9, the veteran requested that his 
disability evaluation for gout be increased due to the 
frequent and severe infections.  He stated that from 1998 to 
the time of this submission he had missed a total of 103 
hours of work due to incapacitating exacerbations occurring 
six to seven times per year.  He related that there had also 
been numerous occasions when he came to work with a gout 
infection and did not request a leave of absence.  These 
infections had resulted in frequent pain on movement, 
swelling, and interference with standing and weight bearing 
activities.  The infections had also affected his great toes 
with the right toe being deformed as well as his ankles, 
knees, right elbow, and left finger.  He attributed his 
functional impairment to pain and weakness in aforementioned 
joints.


Law and Analysis

The veteran contends that he is entitled to an increased 
evaluation for his gout of the feet and knees.  More 
specifically, he claims that the current evaluation for his 
gout does not accurately reflect the severity of 
symptomatology associated with that disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

The veteran's disability is currently evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5017, which provides that 
gout is rated under the criteria for rheumatoid arthritis, 
Diagnostic Code 5002. See 38 C.F.R. § 4.71a.  Under 
Diagnostic Code 5002, a 20 percent evaluation, the currently 
assigned disability evaluation, is warranted when there are 
one or two exacerbations a year in a well-established 
diagnosis.  A 40 percent evaluation is contemplated for 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times 
per year.  A 60 percent evaluation is for assignment when 
there is symptomatology less than the criteria for a 100 
percent rating but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods.  A 100 percent evaluation is 
warranted when there are constitutional manifestations 
associated with active joint involvement that is totally 
incapacitating.

Diagnostic Code 5002 further provides that chronic residuals 
such as limitation of motion or ankylosis, favorable or 
unfavorable, should be rated under the appropriate diagnostic 
codes for the specific joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes a 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

A note to Diagnostic Code 5002 states that the ratings for 
the active process will not be combined with the residual 
ratings for limitation of motion or ankylosis.  Instead, the 
higher evaluation should be assigned.

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is entitled to an increased evaluation for 
his gout.  The veteran told the May 2002 VA examiner that he 
had approximately four attacks per six months.  In fact, VA 
outpatient records indicate that the veteran was reported in 
March 2003 to be having increasing gouty flare-ups for which 
his prescription was adjusted to a stronger dose, and in 
September 2003, his treating physician noted that he had four 
flare ups since his last visit.  Thus, the evidence indicates 
that the veteran clearly has three or more episodes of gout 
flare-ups a year.  Additionally, the Board notes that these 
episodes generally involved pain and swelling, and thus can 
be said to be incapacitating.  In fact, the veteran's time 
and attendance leave requests from January 2000 to February 
2003 show that he missed over 80 hours of work due to his 
gout.   He also stated in his May 2003 VA Form 9 that he had 
missed 103 hours of work between 1998 and May 2003 due to 
incapacitating exacerbations that occurred six to seven times 
per year.  As such, it appears that these flare ups are 
incapacitating.  Thus, Board finds that an increased rating 
is warranted at this time under the provisions of Diagnostic 
Codes 5017 and 5002.  Accordingly, taking into account the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings 
of DeLuca, supra, the Board finds that the present severity 
of the disability at issue is more appropriately reflected by 
a 40 percent evaluation.  The benefit of the doubt is 
resolved in the veteran's favor.  See 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5017, 5002. 

The Board has also considered whether an evaluation in excess 
of 40 percent for the veteran's gout is warranted under 
38 C.F.R. § 4.71a, Diagnostic Codes 5017 and 5002.  However, 
there is no evidence showing that the veteran's gout has 
produced weight loss or anemia, nor does the evidence reveal 
four or more "severely" incapacitating episodes per year.  
The veteran's testimony as to the impairment he experiences 
during a flare-up cannot reasonably be called severe.  The 
evidence does show a lesser number of incapacitating 
episodes, but they do not last a 
"prolonged" period of time.  The term "prolonged" is not 
defined by regulation, but, as a factual matter, the Board 
concludes it indicates a duration longer than the time period 
the veteran testified his symptoms last.  Overall, the 
disability picture is more accurately reflected under the 
criteria for a 40 percent rating.  Therefore, the Board is of 
the opinion that an evaluation in excess of 40 percent is not 
warranted.

The Board has also considered whether a rating in excess of 
40 percent could be obtained by virtue of the veteran's 
chronic residuals of gouty arthritis, as measured by 
limitation of motion of the parts affected.  Thus, 
consideration was given to Diagnostic Codes 5206 (forearm 
flexion), 5207 (forearm extension), 5215 (wrist), 5260 (leg 
flexion), 5261 (leg extension), and 5271 (ankle).  As 
demonstrated at his VA examination in May 2002, the veteran's 
joints had full range of motion, with the exception of his 
knees, for which there was a minimal loss of motion according 
to the May 2002 VA examiner.  However, there was only mild 
tenderness in the right knee with no tenderness in the left 
knee.  Nor did either knee have swelling or ligamentous 
instability.  Further, the Board notes that Diagnostic Codes 
5260 and 5261, which addresses limitation of motion of 
flexion and extension of the leg, does not provide a 
compensable evaluation for such a minimal loss of motion and 
thus cannot serve as a basis for a rating in excess of 40 
percent in this case. 

In reaching this decision the Board has considered the 
provisions of 38 C.F.R. § 3.321 (b) (1).  In this case, 
however, there has been no showing of an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating schedule.  The 
evidence of record does not demonstrate, nor has it been 
contended, that this disability resulted in frequent periods 
of hospitalization.  Moreover, while this disability may have 
an adverse effect upon employment, as noted by the veteran, 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Nor does his 
disability otherwise render impractical the application of 
the regular schedular standards.  In the absence of such 
factors, the Board finds that the requirements for an extra 
schedular evaluation under the provisions of 38 C.F.R. § 
3.321 (b) (1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 40 percent evaluation for gout is granted.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



